
	
		I
		111th CONGRESS
		1st Session
		H. R. 3834
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Higgins (for
			 himself, Mr. Hinchey,
			 Mr. Massa,
			 Ms. Moore of Wisconsin,
			 Mr. Maffei,
			 Mr. Lee of New York, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to enhance
		  incentives for renewable energy development in high job-loss zones in
		  metropolitan and micropolitan statistical areas.
	
	
		1.Short titleThis Act may be cited as the
			 Green Energy Investment Zone Act of
			 2009.
		2.Increase in incentives
			 relating to alternative energy properties in high job-loss areas
			(a)Investment tax
			 credits (Other than qualified facilities)Paragraph (2) of
			 section 48(a) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(C)Special rule for
				energy property located in high job-loss zones
						(i)In
				generalIn the case of any energy property placed in service in a
				green energy investment zone after the date of the enactment of this
				subparagraph, subparagraph (A) shall be applied—
							(I)by substituting
				40 percent for 30 percent in clause (i) thereof,
				and
							(II)by substituting 20 percent
				for 10 percent in clause (ii) thereof.
							(ii)Green energy
				investment zoneFor purposes of paragraph (1), the term
				green energy investment zone means an eligible city located within
				a high job-loss metropolitan statistical area or a high job-loss micropolitan
				statistical area.
						(iii)Eligible
				cityFor purposes of clause (i)—
							(I)Metropolitan
				statistical areaThe term eligible city means, with
				respect to a metropolitan statistical area, any city in such area which has a
				population of at least 50,000.
							(II)Micropolitan
				statistical areaThe term
				eligible city means, with respect to a micropolitan statistical
				area, any city in such area which has a population of at least 10,000.
							For purposes
				of this subparagraph, population shall be determined using the 2000
				census.(D)High-job
				lossFor purposes of
				subparagraph (C)—
						(i)In
				generalThe term high-job loss with respect to a
				metropolitan or a micropolitan statistical area, as the case may be, means an
				area designated by the Secretary as being among the lowest
				1/3 of all metropolitan or micropolitan statistical areas,
				as the case may be, on the basis of—
							(I)the economic
				conditions referred to in clause (ii),
							(II)the residential
				economic well-being factors referred to in clause (iii), and
							(III)a comparison of
				changes from 1990 and 2000 (on the basis of the 1990 and 2000 censuses)
				regarding—
								(aa)employment,
								(bb)wages,
								(cc)gross
				metropolitan product or gross micropolitan product, as the case may be, and
								(dd)gross metropolitan product per job or gross
				micropolitan product per job, as the case may be.
								(ii)Economic
				conditionsThe economic conditions referred to in this clause are
				growth in—
							(I)employment,
							(II)annual payroll,
				and
							(III)business
				establishments.
							(iii)Residential
				economic well-being factorsThe residential economic well-being factors
				referred to in the clause are—
							(I)per capita income,
							(II)median household
				income,
							(III)poverty
				rate,
							(IV)unemployment
				rate, and
							(V)labor force
				participation
				rate.
							.
			(b)Election To
			 treat qualified facilities as energy propertyParagraph (5) of
			 section 48(a) of such Code is amended by adding at the end the following:
				
					(E)Special rule for
				facilities located in high job-loss zonesIn the case of any qualified investment
				credit facility placed in service in a green energy investment zone (as defined
				in paragraph (2)(C)(ii)) after the date of the enactment of this subparagraph,
				subparagraph (A) shall be applied by substituting 40 percent for
				30 percent in clause (ii)
				thereof.
					.
			(c)Electricity
			 produced from certain renewable resources, etcSection 45 of such Code is amended by
			 adding at the end the following:
				
					(f)Special rule for
				facilities located in high job-Loss zonesIn the case of
				electricity produced by a qualified facility placed in service in a high job
				loss metropolitan statistical area or micropolitan statistical area after the
				date of the enactment of this subsection, the amount in effect under subsection
				(a)(1) for a taxable year (without regard to this subsection) shall be
				increased by 0.5 cents. For the preceding sentence, the term high job
				loss with respect to a metropolitan statistical area and a micropolitan
				statistical area has the meaning given such term by section 48(a)(2)(D).
					.
			(d)Grants for
			 Specified Energy Property In Lieu of Production CreditSubsection
			 (b) of section 1603 of the American Recovery and Reinvestment Tax Act of 2009
			 is amended by adding at the end the following new paragraph:
				
					(4)Special rule for
				specified energy property located in high job-loss zonesIn the case of any specified energy
				property placed in service in a green energy investment zone (as defined in
				section 48(a)(2)(C)(ii)) after the date of the enactment of this paragraph,
				paragraph (2) shall be applied—
						(A)by substituting
				40 percent for 30 percent in subparagraph (A)
				thereof, and
						(B)by substituting 20 percent
				for 10 percent in subparagraph (B)
				thereof.
						.
			(e)Nonbusiness
			 energy property
				(1)In
			 generalSubsection (a) of section 25C of such Code is amended by
			 adding at the end the following flush sentence:
					
						In the
				case of any such improvement or property which was manufactured in a green
				energy investment zone (as defined in section 48(a)(2)(C)(ii)) after the date
				of the enactment of this sentence, the preceding sentence shall be applied by
				substituting 40 percent for 30
				percent..
				(2)Increase in
			 limitationSubsection (b) of section 25C of such Code is amended
			 by striking $1,500 and inserting $2,000.
				(f)Residential
			 energy efficient property
				(1)In
			 generalSubsection (a) of section 25D of such Code is amended by
			 adding at the end the following flush sentence:
					
						In the
				case of property manufactured in a green energy investment zone (as defined in
				section 48(a)(2)(C)(ii)) after the date of the enactment of this sentence, the
				preceding sentence shall be applied by substituting 40 percent
				for 30 percent each place it
				appears..
				(2)Increase in
			 limitationParagraph (1) of section 25D(b) of such Code is
			 amended by striking $500 and inserting
			 $750.
				(g)Qualifying
			 advanced energy project creditParagraph (3) of section 48C(d) of
			 such Code is amended by striking and at the end of subparagraph
			 (A), by striking the period at the end of subparagraph (B) and inserting
			 , and, and by inserting after subparagraph (B) the
			 following:
				
					(C)shall take into consideration whether the
				project is located in a green energy investment zone (as defined in section
				48(a)(2)(C)(ii)).
					.
			(h)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall take effect on
			 the date of the enactment of this Act.
				(2)Increase in
			 limitationsThe amendments made by subsections (e)(2) and (f)(2)
			 shall apply to taxable years beginning after December 31, 2008.
				
